ICJ_088_Lockerbie_LBY_GBR_1998-02-27_JUD_01_PO_03_EN.txt. 47

JOINT DECLARATION OF JUDGES GUILLAUME AND
FLEISCHHAUER

[English Original Text]

Article 79, paragraph 7, of the Rules of Court — Objection of mootness
having an exclusively preliminary character.

Actions of the United Kingdom in order to obtain the surrender of the sus-
pects — Last substantive submission of Libya directed against these actions —
Jurisdiction of the Court in this respect only to the extent that the actions in
question would be contrary to the Montreal Convention.

We feel prompted to make the following joint declaration with regard
to the Judgment of today’s date on the preliminary objections raised by
the United Kingdom in the case concerning questions of interpretation
and application of the 1971 Montreal Convention arising from the aerial
incident at Lockerbie:

I

We voted against the third conclusion in the dispositif that

“the objection raised by the United Kingdom according to which
Security Council resolutions 748 (1992) and 883 (1993) have ren-
dered the claims of Libya without object does not, in the circum-
stances of the case, have an exclusively preliminary character”.

We find that that conclusion is wrong and that it sets a potentially
dangerous precedent as it undercuts the object and purpose of Article 79
of the Rules of Court.

The conclusion is wrong for the following reasons.

This case is about the Montreal Convention. What is in dispute between
the Parties is the applicability of the Convention to the Lockerbie inci-
dent and the observation of the obligations flowing from its provisions in
the aftermath of the incident. The case is not about the Security Council
resolutions 748 (1992) and 883 (1993) which were adopted by the Council
on 31 March 1992 and 11 November 1993 respectively, i.e., after Libya
had submitted its Application on 3 March 1992. Libya’s substantive sub-
missions as contained in its Application and its Memorial concern the
applicability of the Montreal Convention and the compliance of the
Parties with particular provisions of that instrument in the handling of
the Lockerbie incident. Were it otherwise, the Court would not have
jurisdiction; the only base for jurisdiction in this matter is Article 14, para-
graph 1, of the Montreal Convention which confers on the Court juris-

42
1971 MONTREAL CONVENTION (JOINT DECL.) 48

diction over “any dispute between two or more Contracting States con-
cerning the interpretation or application” of the Convention.

The United Kingdom as Respondent claims, as a matter of preliminary
objection, “that the intervening resolutions of the Security Council have
rendered the Libyan claims without object” (Judgment, para. 46). The
aim of the objection is to obtain a decision from the Court that there is
no ground for proceeding to judgment on the merits. This is an exclu-
sively preliminary objection. The Court could — and should — have
decided on it without thereby passing judgment — if only in part — on
the merits of Libya’s claims.

Had the Court rejected — in whole or in part — the preliminary objec-
tion in question, then it would now turn — in so far as the preliminary
objection was rejected — to the merits of the Libyan submissions and
examine them one by one within the limits of its jurisdiction. The out-
come of that examination would in no way be predetermined by the pre-
vious examination of and decision on the objection of the United King-
dom.

Had the Court, on the other hand, accepted the objection raised by the
United Kingdom, then the Court would have effectively ended the case.
It would, however, have done so without deciding on the merits of any of
the submissions presented by Libya or predetermining them. The Court
would have left the Montreal Convention completely aside. It would
have based its decision exclusively on a new element, extraneous to the
Montreal Convention and not related to it — the Security Council reso-
lutions. In adopting resolutions 748 (1992) and 883 (1993), which contain
decisions made under Chapter VII of the Charter and binding under
Article 25, the Security Council has not taken position with regard to the
Montreal Convention; in no way has it decided whether the provisions of
the Convention are applicable to the Lockerbie incident, nor has it
decided or taken a position on the question as to whether the provisions
of the Convention have been complied with by the Parties. Rather, in the
exercise of its primary responsibility for the maintenance of international
peace and security, the Council found it necessary to impose certain obli-
gations on Libya. In accordance with Article 103 of the Charter, those
obligations override all other obligations of the Parties, irrespective of
whether the latter obligations were contested between the Parties or
whether they had been complied with or not. The lack of connection
between the Security Council resolutions and the position of the Parties
under the Montreal Convention precludes the evaluation of the objection
of the United Kingdom as a defence on the merits; it also prohibits the
Court from stating, as it does, that the objection “does much more than
‘touch[ing] upon subjects belonging to the merits of the case’ ” (Judgment,
para. 50) or that it is “ ‘inextricably interwoven’ with the merits” (ibid. }.

Because this is so, the third conclusion of the dispositif of the Judg-
ment seems to run counter to the jurisprudence of the Court concerning
the application of Article 79 of the Rules of Court since their 1972

43
1971 MONTREAL CONVENTION (JOINT DECL.) 49

revision. The Court, with one exception (Military and Paramilitary Activi-
ties in and against Nicaragua (Nicaragua v. United States of America),
Jurisdiction and Admissibility, Judgment, ..C.J. Reports 1984, p. 392),
has always dealt with preliminary objections in the first phase of the pro-
ceedings and has indeed favoured a restrictive interpretation of the
notion “not exclusively preliminary” in the interest of speedy and éco-
nomical disposal of the objections (ibid, Merits, Judgment, I. C.J. Reports
1986, pp. 29 ff.).

The Judgment seeks to justify its third conclusion by declaring that
accepting the preliminary objection of the United Kingdom would have
meant taking “a decision establishing that the rights claimed by Libya
under the Montreal Convention are incompatible with its obligations
under the Security Council resolutions” (para. 50). It adds that accep-
tance of the objection raised by the Respondent would have constituted
“a decision that those obligations prevail over those rights by virtue of
Articles 25 and 103 of the Charter” (ibid. ). This might be true, but it is
beside the point for the decision to be taken now on the preliminary
objection of the United Kingdom. Defining the meaning and the effect of
the resolutions of the Council and comparing those resolutions with the
submissions of Libya regarding the Montreal Convention in no way
means taking position on the rights and obligations of Libya under the
Convention.

That acceptance of the preliminary objection of the United Kingdom
would have brought the case to an end is also not an argument against its
exclusively preliminary character: the ending of a case is the intention of
every preliminary objection. This is so in the case of objections of the
kind of those dealt with in the third conclusion of the dispositif. The
Court has in the past had occasion to deal with such objections and has
considered them separate from the merits; it dealt with them even before
turning to jurisdiction and admissibility (Nuclear Tests cases (Australia
v. France), Judgment, C.J. Reports 1974, pp. 259-272 and (New Zea-
land v. France), Judgment, I.C.J. Reports 1974, pp. 457-478). In this con-
nection it has also to be pointed out that if the Council terminated, with
effect ex nunc, the measures prescribed by resolutions 748 (1992) and 883
(1993), the position of the Parties under the Convention would still exist,
unchanged.

The third conclusion of the dispositif runs counter to the object and
purpose of Article 79 of the Rules of Court and sets a dangerous
precedent for the future handling of that provision for the following
reasons.

When the Court, in 1972, adopted the text which later became Ar-
ticle 79, it did so for reasons of procedural economy and of sound admin-
istration of justice. Court and parties were called upon to clear away
preliminary questions of jurisdiction and admissibility as well as other
preliminary objections before entering into lengthy and costly proceed-
ings on the merits of a case. Of course, provision had to be made for

44
1971 MONTREAL CONVENTION (JOINT DECL.) 50

objections that did not possess “in the circumstances of the case, an
exclusively preliminary character” (Art. 79, para. 7). In order to make the
necessary determinations the Court, “whenever necessary, may request
the parties to argue all questions of law and fact, and to adduce all evi-
dence, which bear on the issue” (Art. 79, para. 6). The interpretation
given by the Court in the present case to the notion “not exclusively pre-
liminary character” is, however, so wide and so vague that the possibility
of accepting a preliminary objection becomes seriously restricted. Thereby
the Judgment acts counter to the procedural economy and the sound
administration of justice which it is the intent of Article 79 to achieve.

II

We would also like to state that we have voted in favour of the first
conclusion of the dispositif on jurisdiction of the Court over the case on
the following understanding relating to the last of the substantive sub-
missions presented by Libya in its Application and its Memorial:

In the version submitted to the Court in the Libyan Memorial this sub-
mission concerns an alleged legal obligation of the United Kingdom

“to respect Libya’s right not to have the [Montreal] Convention set
aside by means which would in any case be at variance with the prin-
ciples of the United Nations Charter and with the mandatory rules
of general international law prohibiting the use of force and the vio-
lation of the sovereignty, territorial integrity, sovereign equality and
political independence of States” (Judgment, para. 34).

We recognize that there is a legal dispute between the Parties concern-
ing this point. That dispute, however, falls under Article 14, paragraph 1,
of the Montreal Convention and therefore within the jurisdiction of the
Court only if, and in so far as, it concerns the interpretation and applica-
tion of one or more of the provisions of the Convention. The dispute
does not fall under Article 14, paragraph 1, and the jurisdiction of the
Court if it concerns the interpretation and application of Article 2, para-
graph 4, of the Charter of the United Nations. That is spelled out in para-
graph 36 of the Judgment, but not so explicitly in the dispositif; that is
why we wish to make our position on the matter quite clear.

(Signed) Gilbert GUILLAUME.
(Signed) Carl-August FLEISCHHAUER.

45
